Exhibit 10.6

At the 2015 Annual Meeting of Shareholders held on April 23, 2015, the Company’s
shareholders approved the MGIC Investment Corporation 2015 Omnibus Incentive
Plan (the “2015 Plan”). The 2015 Plan makes provision for an annual bonus plan
for the Company’s named executive officers, or NEOs (these officers are the
Chief Executive Officer, Chief Financial Officer and the next three highest paid
executive officers) which conditions bonuses on satisfaction of one or more of
the performance goals on a list of performance goals in the 2015 Plan (a bonus
plan of this type is “a 162(m) Bonus Plan”). A copy of the 2015 Plan is included
as Appendix A to our Proxy Statement filed on March 24, 2015.


The performance goal for our 162(m) Bonus Plan adopted by the Management
Development, Nominating and Governance Committee of the Company’s Board of
Directors (the “Committee”) for 2016 requires the sum of the loss ratio and the
expense ratio for MGIC’s primary new insurance written for that year to be less
than 40% (the “162(m) Goal”). The loss ratio (“Loss Ratio”) is calculated as
direct incurred losses in 2016 for the Company’s 2016 primary new insurance
written, divided by direct premiums earned in 2016 on that business (incurred
losses exclude the effect of losses incurred on notices of default that have not
yet been reported to us, which is commonly known as “IBNR”), and the expense
ratio (“Expense Ratio”) is calculated as the expenses of the Company’s insurance
operations in 2016 divided by the Company’s net premiums written in 2016.


For 2016, if the 162(m) Goal is met, bonuses may be paid and will be determined
as follows. The Committee approved a Bonus Criteria Template that provides for
the calculation of a percentage of which up to 75 percentage points is
determined by the extent to which financial performance goals have been met
through the Company’s actual performance, and up to 25 percentage points is
determined by the extent to which, in the Committee’s evaluation, business
performance objectives have been met.


Threshold, target and maximum performance achievement levels have been
established for each financial performance goal and each is assigned a
percentage weight, with the weight of all the performance goals totaling 100%.
Based on the actual achievement level and the weight assigned to each financial
performance goal, a weighted percentage score for the goal is determined. Each
business objective is assigned a percentage weight, with the weight of all such
objectives totaling 100%. The sum of the weighted financial performance goals is
multiplied by 75%; the sum of the weighted business objectives is multiplied by
25%; and the two percentages are added. The Committee has discretion to decrease
by as much as 20 percentage points or increase by as much as 10 percentage
points the resulting percentage (the “Bonus Pool Percentage”), but the Bonus
Pool Percentage will not exceed 100%.


If the 162(m) Goal is met, a bonus pool is established equal to the sum of the
maximum bonus of each NEO (in the case of the CEO, for example, three times his
base salary) unless the sum of the maximum bonus of each NEO multiplied by the
Bonus Pool Percentage results in a lower bonus pool. The bonus pool determined
above is allocated to each NEO as approved by the Committee, except that an
individual NEO’s bonus may not exceed his maximum bonus. The entire bonus pool
need not be awarded.






--------------------------------------------------------------------------------




The individual financial performance goals, as generally described, and their
weightings are: diluted EPS (30%); return on beginning shareholders’ equity
(25%); new insurance written (15%); Loss Ratio (15%); and Expense Ratio (15%).
The subjects addressed by the individual business objectives, each of which is
weighted 20%, are: growth in insurance in force; pursuit of new business
opportunities; preservation and expansion of role of mortgage insurance in
housing policy; management of the Company’s capital position; and development of
co-workers.


